DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the brake device” is indefinite because “a plurality of brake devices” is previously recited.  Therefore, it is unclear whether “the brake device” is referring to every one of the plurality of brake devices, or alternatively, to one of the plurality of brake devices.  
Regarding claim 4, the phrase “a front brake . . . and a rear brake” is indefinite because it is unclear whether the front brake and/or the second brake are the same as the previously recited “brake device” and/or “plurality of brake devices.”  
Regarding claim 4, the phrase “a front first accumulator . . . a rear first accumulator” is indefinite because it is unclear whether the front first accumulator and/or the rear first accumulator are the same as the previously recited “first accumulator.”  

Regarding claim 5, the phrase “the first accumulator [singular] . . . includes a front first accumulator . . . and a rear first accumulator” is indefinite because “the first accumulator” implies a single accumulator but the claim subsequently recites that the single accumulator comprises a plurality of accumulators.  
Regarding claim 5, the phrase “the second accumulator [singular] . . . includes a front second accumulator . . . and a rear second accumulator” is indefinite because “the second accumulator” implies a single accumulator but the claim subsequently recites that the single accumulator comprises a plurality of accumulators.  
Regarding claim 5, the phrase “the hydraulic oil resupply device (singular) includes a front hydraulic oil resupply . . . and a rear hydraulic oil resupply device” is indefinite because “the hydraulic oil resupply device” implies a single resupply device but the claim subsequently recites that the single resupply device comprises a plurality of resupply devices.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uematsu (US 2009/0112391).
Regarding claim 1, Uematsu discloses a vehicular brake system (see Abstract, FIG. 1) comprising: a hydraulic pump (214) that is driven by an engine mounted on 5a vehicle chassis to deliver hydraulic oil (see ¶ 0033); a plurality of brake devices (16) that apply braking forces to the vehicle chassis by the delivery of the hydraulic oil (see ¶ 0036); a manual braking operation circuit (see FIG. 1, circuit comprising (212, 222)) in which an operator performs an operation of the brake device (see ¶¶ 0034, 0036); and  10an automatic brake circuit (see FIG. 1, circuit comprising (27)) in which the operation of the brake device is performed not through the operator (see ¶ 0048), the manual braking operation circuit including: at least one first accumulator (212) that accumulates the hydraulic oil to be delivered from the hydraulic pump (see ¶¶ 0032, 0033); and  15at least one first brake valve (222) that controls supply or discharge of the hydraulic oil toward the brake device from the first accumulator by a pedal operation (see ¶¶ 0034, 0036), and the automatic brake circuit including: at least one second accumulator (213) see ¶¶ 0032, 0033); at least one second brake valve (27) that controls supply or discharge of the hydraulic oil toward the brake device from the second accumulator (see ¶ 0048); a control device that controls an operation of the second brake valve (see ¶ 0049); and at least one brake pressure selection 25device (226) that selects hydraulic oil higher in pressure out of the hydraulic oils to be supplied from the first brake valve and the second brake valve and outputs the higher hydraulic oil to the brake device (see ¶ 0050), characterized in that:  42601-PCT at least one hydraulic oil resupply device (see FIG. 1, channel extending from accumulator (213) to accumulator (212) and including a check valve) is provided between the first accumulator in the manual braking operation circuit and the second accumulator in the automatic brake circuit (see FIG. 1), and  5the hydraulic oil resupply device resupplies the hydraulic oil accumulated in the second accumulator to the first accumulator (see ¶¶ 0032, 0033).  
Regarding claim 3, Uematsu discloses that the hydraulic oil resupply device includes at least one connecting line that is provided to be connected to and 25between the first accumulator and the second accumulator (see FIG. 1), and a one-way resupply control valve (see FIG. 1, check valve located between first and second accumulator) that is provided in the connecting line and allows the hydraulic oil to flow from the second accumulator toward the first accumulator and 43601-PCI blocks a reverse flow of the hydraulic oil (see FIG. 1, check valve located between first and second accumulator).  
Regarding claim 4, Uematsu discloses that 5the brake device includes a front brake (15) provided in a front wheel side of a vehicle (see FIG. 1), and a rear brake (16) provided in a rear wheel side of the vehicle (see FIG. 1), the first accumulator to be used in the manual braking operation circuit includes a front first accumulator (211) that is 10connected to the hydraulic pump and supplies the hydraulic oil to the front brake (see FIG. 1), and a rear first accumulator (212) that supplies the hydraulic oil to the rear brake (see FIG. 1), and the hydraulic oil resupply device includes a front hydraulic oil resupply device see FIG. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (US 2009/0112391) (hereinafter “Uematsu ‘391”), as applied to claim 1, above, and further in view of Uematsu et al. (US 2011/0257851) (hereinafter “Uematsu ‘851”).
Regarding claim 2, Uematsu ‘391 does not disclose that the automatic brake circuit is provided with a directional control valve that is provided between the second accumulator and the second brake valve, and is regularly in a communicating position to allow the hydraulic 15oil to flow from the second accumulator toward the second brake valve, and at the time of being switched from the communicating position to a tank position by the controller, blocks the second brake valve from the second accumulator to be communicated with a tank.
see FIG. 2, valve is biased upward absent solenoid actuation), and at the time of being switched from the communicating position to a tank position by the controller, blocks the second brake valve from the second accumulator to be communicated with a tank (see FIG. 2; see also ¶¶ 0056-0060).
It would have been obvious to combine the directional control valve of Uematsu ‘851 with the device of Uematsu ‘391 to enable the automatic braking circuit to perform a traction control function (see e.g. Uematsu ‘851, ¶¶ 0056-0060).

Allowable Subject Matter
Claims 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record does not disclose that44601-PCI the second accumulator to be used in the automatic brake circuit includes a front second accumulator that is connected to the hydraulic pump and supplies the hydraulic oil to the front brake, and a rear second accumulator that 5supplies the hydraulic oil to the rear brake, and the hydraulic oil resupply device includes a front hydraulic oil resupply device provided between the front first accumulator and the front second accumulator, and a rear hydraulic oil resupply device provided between the rear 10first accumulator and the rear second accumulator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

February 10, 2021